Exhibit 10.1

VOTING AGREEMENT

VOTING AGREEMENT, dated as of March 15, 2010 (this “Agreement”), among Silicon
Storage Technology, Inc., a California corporation (the “Company”), and Bing
Yeh, Deborah Yeon-May Yeh, Golden Eagle Capital L.P. and Yeh Family Trust U/T/D
dated August 14, 1995 (individually, each, a “Shareholder” and, collectively,
the “Shareholders”).

WHEREAS, as of the date hereof, and except as noted on Exhibit A hereto and
other than (i) pursuant to this Agreement and (ii) to the extent, if any,
otherwise set forth in the term sheet signed December 28, 2009 by Bing Yeh with
Cerberus Capital Management, L.P. (the “Term Sheet”), each Shareholder,
severally and not jointly, represents and warrants to the Company that he, she
or it owns of record and beneficially and has good, valid and marketable title
to, free and clear of any Lien, proxy, voting restriction, limitation on
disposition, adverse claim of ownership or use or encumbrance of any kind, and
has the sole power to vote and full right, power and authority to sell, transfer
and deliver, the number of shares of common stock, no par value per share, of
the Company (“Company Common Stock”) as set forth opposite such Shareholder’s
name on Exhibit A hereto (all such shares of Company Common Stock and any shares
of Company Common Stock of which ownership of record or the power to vote is
hereafter acquired by the Shareholder prior to the termination of this Agreement
being referred to herein as the “Shares”); and

WHEREAS, the Company is currently a party to that certain Agreement and Plan of
Merger, dated February 2, 2010, as amended, by and among the Company, Microchip
Technology Incorporated, a Delaware corporation (“Parent”) and Sun Acquisition
Corporation, a Delaware corporation (“Merger Sub”) (the “Merger Agreement”;
terms used but not defined in this Agreement shall have the meanings ascribed to
them in the Merger Agreement), which provides, upon the terms and subject to the
conditions thereof, for the merger of Merger Sub with and into the Company (the
“Merger”);

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
Shareholder hereby agrees as follows:

1. Agreement to Vote Shares; Grant of Proxy. In compliance with the provisions
of Section 706(a) of the CCC, each Shareholder, by this Agreement, with respect
to such Shareholder’s Shares, severally and not jointly, hereby agrees to vote,
at any meeting of the shareholders of the Company, and in any action by written
consent of the shareholders of the Company, all of such Shareholder’s Shares
(a) in favor of the approval of the principal terms of the Merger and the
adoption of the Merger Agreement, and (b) in favor of any other matter necessary
to the consummation of the transactions contemplated by the Merger Agreement and
considered and voted upon by the shareholders of the Company and
(c) notwithstanding the foregoing provisions of this Section 1, so long as
(i) the Company has received a proposal to enter into an alternate agreement (an
“Alternate Acquisition Agreement”), which causes the Company to elect to
terminate the Merger Agreement, or a future Alternate Acquisition Agreement,
because such proposal constitutes a Superior Proposal pursuant to the Merger
Agreement or any future Alternate Acquisition Agreement, in order to enter into
an Alternate Acquisition Agreement implementing any such Superior Proposal (each
such event, a “Superior Proposal Event”) and (ii) the Company Board’s (or the
Strategic Committee’s) recommendation in favor of the adoption of any such
Alternate Acquisition Agreement remains in effect and has not been adversely
modified or withdrawn, then if the Company Board or the Strategic Committee
request in writing, at any meeting of the holders of Common Stock for the
purpose of voting on the principal terms of the transactions contemplated by,
and adoption of, any such Alternate Acquisition Agreement, however called, and
at every adjournment or postponement thereof, in favor of the approval of the
principal terms



--------------------------------------------------------------------------------

of the transactions contemplated by, and adoption of, any Alternate Acquisition
Agreement, including any action required in furtherance thereof. Each
Shareholder, severally and not jointly, further agrees to grant a proxy to
Edward Yang (and agrees to execute such documents or certificates evidencing
such proxy as the foregoing may reasonably request) to vote such Shareholder’s
Shares in accordance with the foregoing. AS PERMITTED PURSUANT TO SECTION
705(e)(5) OF THE CCC, THIS PROXY IS IRREVOCABLE AND COUPLED WITH AN INTEREST.
Notwithstanding another provision of this Agreement, the Company may not sell,
assign, transfer (including by operation of law), lien, pledge, dispose or
otherwise encumber this Agreement or the proxy granted hereby and any actual or
attempted sale, assignment, transfer, pledge, lien, pledge, disposition or
encumbrance of this Agreement or such proxy by the Company shall be void, shall
not vest any rights in any person or entity and shall result in the immediate
termination of this Agreement and such proxy.

2. Transfer of Shares. Each Shareholder agrees, severally and not jointly, that
he, she or it shall not, directly or indirectly, (a) sell, assign, transfer
(including by operation of law), lien, pledge, dispose of or otherwise encumber
any of the Shares or otherwise agree to do any of the foregoing, (b) deposit any
Shares into a voting trust or enter into a voting agreement or arrangement or
grant any proxy or power of attorney with respect thereto that is inconsistent
with this Agreement, or (c) enter into any contract, option or other arrangement
or undertaking with respect to the direct or indirect acquisition or sale,
assignment, transfer (including by operation of law) or other disposition of any
Shares.

3. Termination. The obligations of each Shareholder under this Agreement shall
terminate upon the earliest of (i) the closing of the transaction contemplated
by the Merger Agreement (or any Alternate Acquisition Agreement), (ii) May 31,
2010 and (iii) any actual or attempted sale, assignment, transfer, pledge, lien,
pledge, disposition or encumbrance of this Agreement or proxy referred to in
Section 1. Nothing in this Section 3 shall relieve any party of liability for
any breach of this Agreement.

4. Term Sheet. Notwithstanding any other provision of this Agreement, no
Shareholder shall be required to take, or refrain from taking, any action that
would result in Bing Yeh being in breach of, or incurring any liability under,
the Term Sheet.

5. Third Party Beneficiaries. Except with respect to Parent, Merger Sub, and any
subsequent purchaser pursuant to any Alternate Acquisition Agreement, who are
expressly third party beneficiaries of this Agreement, this Agreement is not
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

6. Indemnification.

(a) The Company shall indemnify, defend and hold harmless each Shareholder and,
if applicable, such Shareholder’s partners and trustees (the “Indemnified
Parties”), against any payments made or payable by any Indemnified Party in
respect of (i) costs and expenses (including reasonable attorneys’ fees)
incurred, (ii) judgments, fines, losses, amounts paid in settlement, claims,
penalties and damages incurred or suffered and (iii) liabilities incurred by any
Indemnified Party arising by reason of such Shareholder entering into and
performing this Agreement, whether civil, criminal, administrative or
investigative (including the advancement of reasonable attorney’s fees and
disbursements, which shall be paid, reimbursed or advanced by the Company on a
monthly basis prior to the final disposition thereof without the requirement of
any bond or other security).

(b) After receipt by an Indemnified Party of notice of its involvement in any
new action, suit, proceeding, arbitration or investigation arising after the
date hereof, the Indemnified Party shall, if a claim for indemnification in
respect thereof is to be made against the Company pursuant to

 

2-



--------------------------------------------------------------------------------

Section 6(a), promptly notify the Company of such involvement. Failure by an
Indemnified Party to so notify the Company shall relieve the Company from the
obligation to indemnify the Indemnified Party pursuant to this Section 6 only to
the extent that the Company suffers actual prejudice as a result of such
failure. The Company shall be entitled to assume the defense of any such action,
suit, proceeding, arbitration or investigation as well as any action, suit,
proceeding, arbitration or investigation existing prior to the date hereof and
subject to indemnification pursuant to Section 6(a), with counsel reasonably
satisfactory to the Indemnified Party. Without limiting the Company’s obligation
to indemnify, defend and hold harmless the Indemnified Party pursuant to
Section 6(a), upon assumption by the Company of the defense of any such action,
suit, proceeding, arbitration or investigation, the Indemnified Party shall have
the right to participate in such action, suit, proceeding, arbitration or
investigation and to retain its own counsel at the Company’s expense; provided,
however, that the Company shall not, in connection with any one such action,
suit, proceeding, arbitration or investigation or separate but substantially
similar actions, suits, proceedings, arbitrations or investigations arising out
of the same general allegations, be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties,
except to the extent that local counsel, in addition to its regular counsel, is
required in order to effectively defend against such action, suit, proceeding,
arbitration or investigation. The Company shall not consent to the terms of any
compromise or settlement of any action, suit, proceeding, arbitration or
investigation defended by the Company in accordance with the foregoing without
the prior written consent of the Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the Indemnified Party from
all liability arising out of such action, suit, proceeding, arbitration or
investigation and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Party.

(c) With respect to Bing Yeh only in his capacity as an officer and director of
the Company, nothing in this Agreement is intended to, shall be construed to or
shall release, waive or impair any rights to insurance claims under any policy
that is or has been in existence with respect to the Company or any of its
directors, agents or shareholders, it being understood and agreed that the
indemnification provided for in this Section 6 is not prior to or in
substitution for any such claims under such policies.

(d) If the Company or any of its successors or assigns (i) consolidates with or
merges into any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger, or (ii) transfers or
conveys all or substantially all of its properties and assets to any one Person,
then, and in each such case, to the extent necessary, proper provision shall be
made so that the successors and assigns of the Company shall assume the
obligations set forth in this Section 5. In the event the Company enters into an
Alternate Acquisition Agreement, it shall take all actions necessary to ensure
that such Alternate Acquisition Agreement contains a provision regarding the
acquiror’s and the surviving corporation’s continuation of director and officer
indemnification rights that is substantively equivalent to Section 6.7 of the
Merger Agreement.

(e) The rights of Bing Yeh, in his capacity as an officer and director of the
Company, under this Section 6 shall be in addition to any rights he may have
under the charter or bylaws of the Company or any of its subsidiaries, under
California law or any other applicable Laws or under any agreement of Bing Yeh,
in his capacity as an officer and director of the Company, with the Company or
any of its subsidiaries. These rights shall survive the termination of this
Agreement and consummation of any acquisition of the Company and are intended to
benefit, and shall be enforceable by, Bing Yeh.

7. Miscellaneous. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Company, whether or not the transactions
contemplated hereby are consummated; all notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be

 

3-



--------------------------------------------------------------------------------

deemed to have been duly given upon receipt) by delivery in person, by telecopy
or e-mail or by registered or certified mail (postage prepaid, return receipt
requested) to the Company, c/o James Boyd, Chief Financial Officer at 1020 Kifer
Road, Sunnyvale, CA 94086 (Facsimile No: (408) 735-9036/email: jboyd@sst.com),
and to any Shareholder, c/o Bing Yeh at P.O. Box 4848, Mountain View, California
94040; if any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party; this
Agreement constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof; this Agreement shall not be assigned (whether pursuant to a
merger, by operation of law or otherwise); this Agreement shall be binding upon
and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement; the parties hereto agree that irreparable damage would occur
in the event any provision of this Agreement was not performed in accordance
with the terms hereof and that the parties shall be entitled to seek specific
performance of the terms hereof, in addition to any other remedy at law or in
equity; this Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed in that State; this Agreement may be executed and delivered (including
by facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement; from time to time, at the request of the Company, in the
case of any Shareholder, or at the request of any Shareholder, in the case of
the Company, and without further consideration, each party shall execute and
deliver or cause to be executed and delivered such additional documents and
instruments and take all such further action as may be reasonably necessary or
desirable to consummate the transactions contemplated by this Agreement; each of
the parties hereto hereby waives to the fullest extent permitted by applicable
law any right it may have to a trial by jury with respect to any litigation
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby. Notwithstanding any of the
provisions of this Agreement, the parties acknowledge that Bing Yeh is a
director of the Company and agree that he will act in his capacity as a director
of the Company solely in accordance with his duties to the Company and its
shareholders.

[Remainder of Page Intentionally Blank]

 

4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SILICON STORAGE TECHNOLOGY, INC. /s/ James B. Boyd

Name: James Boyd

Title: Chief Financial Officer

/s/ Bing Yeh Bing Yeh /s/ Deborah Yeon-May Yeh Deborah Yeon-May Yeh

 

GOLDEN EAGLE CAPITAL, L.P. By:   /s/ Bing Yeh   Bing Yeh, General Partner By:  
/s/ Deborah Yeon-May Yeh   Deborah Yeon-May Yeh, General Partner YEH FAMILY
TRUST U/T/D DATED AUGUST 14, 1995

By:

 

Bing Yeh and Deborah Yeon-May Yeh,

as Co-Trustees of the Yeh Family Trust

U/T/D dated August 14, 1995

By:   /s/ Bing Yeh   Bing Yeh, Trustee By:   /s/ Deborah Yeon-May Yeh   Deborah
Yeon-May Yeh, Trustee



--------------------------------------------------------------------------------

EXHIBIT A

SHARES

 

Name of Shareholder

   Number of Shares of Company
Common Stock Owned
Beneficially and of Record  

Bing Yeh

   10,894,876 1 

Deborah Yeon-May Yeh

   10,618,000   

Yeh Family Trust U/T/D dated August 14, 1995

   3,038,163   

Golden Eagle Capital L.P.

   7,579,837   

 

1

Includes options to purchase 186,276 shares of Company Common Stock upon the
exercise of stock options exercisable within 60 days of February 2, 2010. These
underlying shares are not “owned of record”.